Dear Mayor Fontenot:
You question if the Town of Simmesport may enter into a cooperative endeavor agreement with a non-profit organization.  In short, the Town of Simmesport may do so; however, there are three requirements that must be met in order to have a constitutionally sound cooperative endeavor agreement.
The Louisiana Constitution allows the state and any of its political subdivisions to enter into cooperative endeavor agreements with other governmental entities or with any public or private associations, corporations, or individuals1.  The three requirements are:  (1) the state or political subdivision must be authorized to spend the funds at issue; (2) the agreement must benefit the public; and (3) the cost must be proportionate to the public benefit.
Although you do not give us the specifics of the proposed agreement, the Town of Simmesport must have authority to spend the funds at issue; the Town must benefit from the agreement; and the Town's cost must be proportionate to its benefit.
If you have any questions, please contact our office.  With kindest regards,
Yours very truly,
                              CHARLES C. FOTI, JR. Attorney General
                              BY: ____________________________ TINA VICARI GRANT Assistant Attorney General
CCF, Jr./TVG/dam
1 Article 7, Section 14(C) of the Louisiana Constitution.